Citation Nr: 1037270	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim.  

The Board remanded the claim in April 2010 for additional 
development, namely to schedule the Veteran for an appropriate VA 
examination.  The actions directed on remand have been 
accomplished and the matter returned for appellate review.  

The Board notes that it also remanded a claim for entitlement to 
service connection for tinnitus in April 2010, which was 
subsequently granted in a July 2010 rating decision.  As such, 
that issue is no longer before the Board for appellate review.  

The issue of entitlement to an increased rating for 
service-connected pes planus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See August 2010 VA Form 21-
4138.  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's hearing loss is not etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has hearing loss as a result of in-
service acoustic trauma while serving as a range officer during 
training with mobile mortar pieces.  He reports that his hearing 
was damaged in service when his ear plug fell out of his left ear 
just as a 4.2 inch mortar fired at a distance of about three feet 
from his head.  The Veteran acknowledges that he did not receive 
treatment following this incident but asserts that he has 
suffered decreased hearing since that time.  He also contends 
that his discharge audiograms show significant hearing loss, 
namely 80 db in the right ear at 1000 Hz and at 2000 Hz in the 
left ear, rather than normal hearing.  See VA Form 21-526 
received November 2005; VA Forms 21-4138 dated January 2006, July 
2006 and September 2006; April 2007 VA Form 9.

Several lay statements have been submitted in support of the 
Veteran's claim.  The Veteran's wife reports that his decreased 
hearing has been a challenge and that he has difficulty hearing 
in his left ear, which is attributed to being too close to mortar 
firings while in the Army.  See January 2006 statement from A.G.  
In a December 2005 letter, R.S.K. indicates that he was stationed 
with the Veteran at Fort Carson with the 2nd Battalion of the 
22nd Infantry and that he remembers the Veteran complaining of 
hearing loss after night firing of the 4.2 mortars, which was 
before the Army began issuing hearing protection.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any problems with his ears, to 
include a decrease in hearing acuity.  At the time of his 
separation from service, audiometric testing revealed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
?0
10

10
LEFT
10
10
?0

10

See May 1971 report of medical examination.  The Veteran denied 
ever having or then having ear, nose or throat trouble, running 
ears or hearing loss, and clinical evaluation of his ears and 
drums was normal.  See id.; see also May 1971 report of medical 
history.  

The Veteran states that on separation examination in 1971, the 
decibels at 1000 hertz for the right ear and at 2000 hertz for 
the left ear were 80.  However, on review of the audiogram the 
Board notes that the handwriting is unclear, and that the 
reported decibels could be read as 80 or 20.  

The post-service medical evidence of record reveals that the 
Veteran underwent a Civil Service Commission physical examination 
in April 1991, at which time it was noted that he had loss at 
4000 Hz in both ears at 25 db and 45 db.  

The Veteran underwent a VA compensation and pension (C&P) audio 
examination in July 2010, at which time his claims folder and 
medical records were reviewed.  The examiner noted that a June 
1968 enlistment examination, a July 1969 record, and the May 1971 
separation examination all revealed hearing thresholds within 
normal limits through 4000 Hz, bilaterally.  The examiner 
reported that she had noted the Veteran's statement in the claims 
folder that one threshold in each ear in May 1971 was 80 db.  The 
examiner indicated that this was highly unlikely given that all 
other frequencies were within normal limits and that this type of 
configuration would be likely where it would go from a 10 db 
threshold to an 80 db threshold and then back up to a 10 db in 
the mid-frequency range.  She asserted that the thresholds in 
question are likely 20 db thresholds.  The examiner also noted 
that the Veteran's Standard Form 89 stated no hearing loss at 
separation and if he truly had an 80 db threshold loss, it would 
most likely be noticeable and hearing loss would have been 
checked as yes.  

The Veteran reported a chief complaint of decreased hearing.  He 
indicated that he had served in the infantry between 1969 and 
1971 and had military noise exposure in the form of helicopters, 
tract vehicles, firing range, and four deuce mortars that he was 
gunning on a pit when one of his ear plugs fell out.  The Veteran 
denied any occupational noise exposure and indicated that he had 
recreational noise exposure in the form of motorcycles prior to 
the age of 21 and lawnmower use.  He denied a history of head 
trauma, ear pathology, vertigo and familiar hearing loss.  

Audiological testing revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
5
10
55
75
LEFT
5
10
20
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran was diagnosed with 
sensorineural hearing loss in both ears, which was described as 
normal to severe in the right and normal to moderately severe in 
the left.  It was the examiner's opinion that it is less likely 
as not that the Veteran's hearing loss was caused by or the 
result of military noise exposure.  

The rationale was based on the Veteran's case history, 
configuration and severity and hearing loss, and review of his 
service treatment records.  The examiner also reported that 
according to a 2002 evidence-based statement by the American 
College of Occupational and Environmental Medicine, "hearing 
loss due to noise does not progress (in excess of what would be 
expected from the addition of age-related threshold shifts) once 
the exposure to noise is discontinued."  The examiner also 
indicated that this same statement reported that "noise exposure 
alone usually does not produce a loss greater than 75 db in high 
frequencies, and 40 db in lower frequencies," and that 
superimposing an age-related loss "may have hearing thresholds 
in excess of these values."  Lastly, the examiner noted a quote 
in Robert Dobie's book Medical Legal Evaluation of Hearing loss, 
which noted that "once the exposure to noise is discontinued, 
there is no significant further progression of hearing loss as a 
result of the noise exposure" and "previous noise-induced 
hearing loss does not make the ear more sensitive to future noise 
exposure."  

The Board notes at this juncture that while the Veteran's service 
treatment records make no mention of complaints involving 
problems hearing or a decrease in hearing acuity, and do not show 
that the Veteran had a chronic condition while in service, it 
concedes that the Veteran was exposed to acoustic trauma during 
service.  Moreover, the Board finds the Veteran's report of 
problems with his hearing acuity since service to be credible, 
and further finds that he is competent to report such symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The statement 
provided by R.S.K. is also both competent and credible, as noted 
in the Board's April 2010 remand.  

Irrespective of these determinations, however, the evidence of 
record does not support the claim for service connection for 
hearing loss.  There is no question that the Veteran exhibits 
bilateral hearing loss per VA standards and, therefore, has a 
current disability.  The medical evidence, however, establishes 
that this disability is not etiologically related to active 
service.  Specifically, the July 2010 VA examiner provided an 
opinion that it is less likely as not that the Veteran's hearing 
loss is related to service.  This opinion took into account the 
Veteran's case history, configuration and severity and hearing 
loss, and review of his service treatment records, as well as the 
Veteran's reported military noise exposure.  In addition, the 
opinion was supported by an adequate rationale, namely reliance 
on medical literature to explain that hearing loss due to noise 
exposure does not progress once such exposure is discontinued.  
For these reasons, the Board finds the VA examiner's opinion to 
be of high probative value.  See Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000) (a factor for assessing the probative value of 
a medical opinion is the thoroughness and detail of the opinion).  
The Board also notes that the VA examiner included a discussion 
regarding the Veteran's contention that he exhibited a threshold 
of 80 db in his ears at the time of his discharge and explained 
why this would be highly unlikely.  

While the Veteran is competent to describe his symptoms and in-
service exposure to noise, he is not competent to provide an 
opinion as to the etiology of his bilateral hearing loss.  The 
Board acknowledges the Veteran's complaints of a continuity of 
hearing loss symptomatology since service.  However, the Board 
finds that this is outweighed by the detailed medical opinion of 
the VA examiner explaining why it is less likely as not that the 
Veteran's hearing loss is related to his in-service noise 
exposure, which was supported by a well reasoned rationale, as 
set forth above.  The medical opinion provided by the VA examiner 
does not support the claim and stands uncontradicted in the 
record.  Additionally, the Board points out that there is no 
evidence of hearing loss within one year of the Veteran's 
separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As such, service connection is not 
warranted and the claim must be denied.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the April 2006 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  He 
was also provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as required by 
Dingess/Hartman.  See November 2005 and March 2006 letters.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service and private treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


